Title: From Alexander Hamilton to Benjamin Lincoln, 17 December 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department, December 17, 1790. “It having been intimated to me that you were desirous to visit Philadelphia I took an early opportunity to inform the President that I believed you entertained such a wish, requesting his permission if it should not appear improper. I added that personal ⟨conferences with you⟩ upon the operation of the ⟨trade laws might be⟩ of considerable use, and ⟨that the winter sea⟩son would be the least in⟨convenient for⟩ absence from your district. He has been pleased to signify to me that he has no objection, if the public business can be conducted without injury in the interim.…”
